DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claims 1, 5, and 6 set forth n in the partial structural formula (B) is an integral number of 0 to 3.  The claims now additionally set forth, when at least one of four –N=R moieties in the formula (1) is the partial structural formula (B), n in the partial structural formula (B) must not equal zero.  However, this 
Claim 6 sets forth a resin premix “used” in a method for producing a polyurethane foam which comprises a polyol.  However, the method subsequently described includes mixing the resin premix with a polyisocyanate to prepare the polyurethane foam.  The polyol in the resin premix presumably reacts with the polyisocyanate to prepare the polyurethane.  A resin premix which has been “used” in a method for producing a polyurethane foam will no longer comprise a polyol, but rather the polyurethane formed from is reaction with a polyisocyanate.  Consequently, for the purposes of further examination, Claim 6 will be interpreted as setting forth “A resin premix for producing a polyurethane foam having a reduced content of volatile organic compound”.  
Additionally, Claim 6 set forth the resin premix comprises a polyol and the compound of Formula (1).  However, the method of using the resin premix subsequently described sets forth adding a compound of formula (1) to the 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2014/0155506 to Maruoka et al.
Regarding Claim 6.  Maruoka et al. teaches a resin premix comprising a polyol and the compound having a P=N bond (Paragraph 0034 and 0223).  A suitable species of compound having a P=N bond has the following chemical formula:

    PNG
    media_image1.png
    224
    288
    media_image1.png
    Greyscale

- represents a hydroxyl, alkoxy, aryloxy, or carboxy anion; each R is the same or different hydrocarbon group of 1 to 10 carbon atoms; and a, b, c, and d are each a number from 0 to 3 but there is no case in which all of a, b, c, and d are all zero at the same time (Paragraph 0104).  The above chemical structure corresponds to a compound of instantly claimed formula (1) in which each R corresponds to a moiety of partial structural formula (B).
	Instant Claim 6 is directed to resin premix composition.  As such, limitations directed to a method in which the resin premix composition is prepared and used are not further limiting in so far as the resin premix composition itself is concerned.
Maruoka et al. does not expressly characterize the resin premix as a resin premix for producing a polyurethane foam having a reduced content of a volatile organic compound.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Maruoka et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a resin premix which produces a polyurethane foam having a reduced content of a volatile organic compound, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155506 to Maruoka et al.
Regarding Claims 1 and 2.  Maruoka et al. teaches a method of making a polyurethane foam comprising preparing a reaction mixture/resin premix for a polyurethane foam comprising a composition for a polyurethane foam and a polyisocyanate (Paragraph 0223).  The composition for the polyurethane foam comprises a compound having a P=N bond (Paragraph 0034), wherein a suitable species of compound having a P=N bond has the following chemical formula:

    PNG
    media_image1.png
    224
    288
    media_image1.png
    Greyscale

wherein Q- represents a hydroxyl, alkoxy, aryloxy, or carboxy anion; each R is the same or different hydrocarbon group of 1 to 10 carbon atoms; and a, b, c, and d are each a number from 0 to 3 but there is no case in which all of a, b, c, and d are all zero at the same time (Paragraph 0104).  The above chemical structure then corresponds to a compound of instantly claimed formula (1) in which each R corresponds to a moiety of partial structural formula (B).
The Office recognizes that Maruoka et al. teaches adding the compound of formula (1) to the polyol composition prior to mixing with the isocyanate.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) The Office submits that, whether a quantity of compound of formula (1) is added with the polyol or after the polyol, the polyurethane foam produced in either case will contain the same quantity of this compound and presumably the same effect of reducing the volatile organic compound content of the foam.
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 3.  Maruoka et al. teaches the method of Claim 3 wherein the polyurethane foam is the reaction product of a composition for a polyurethane foam which comprises a polyol and a polyisocyanate (Paragraphs 0034 and 0223).  The compound having a P=N bond, i.e. the compound of formula (1), is provided in an .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155506 to Maruoka et al.
Regarding Claim 5.  Maruoka et al. teaches a method of making a polyurethane foam comprising a preparing step of preparing a composition for polyurethane foam comprising a polyol and the compound of formula (1) and then combining with a polyisocyanate.  The method further comprises mixing and foaming the resin premix formed in the aforementioned step (Paragraphs 0034 and 0223).  The composition for the polyurethane foam comprises a compound having a P=N bond (Paragraph 0034), wherein a suitable species of compound having a P=N bond has the following chemical formula:

    PNG
    media_image1.png
    224
    288
    media_image1.png
    Greyscale

wherein Q- represents a hydroxyl, alkoxy, aryloxy, or carboxy anion; each R is the same or different hydrocarbon group of 1 to 10 carbon atoms; and a, b, c, and d are each a number from 0 to 3 but there is no case in which all of a, b, c, and d are all zero at the same time (Paragraph 0104).  The above chemical structure corresponds to a compound of instantly claimed formula (1) in which each R corresponds to a moiety of partial structural formula (B).
The Office recognizes that Maruoka et al. teaches adding the compound of formula (1) to the polyol composition prior to mixing with the isocyanate.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) The Office submits that, whether a quantity of compound of formula (1) is added with the polyol or after the polyol, the polyurethane foam produced in either case will contain the same quantity of this compound and presumably the same effect of reducing the volatile organic compound content of the foam.
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 

Claims 1 – 3 and 5 - 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 7 – 9, and 11 of U.S. Patent No. 10,494,469.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The aforementioned claims of U.S. Patent No. 10,494,469 differ for the instant claims in that they do not characterize the method set forth as one which reduces the volatile organic compound content of a polyurethane foam.  However, the aforementioned claims of U.S. Patent No. 10,494,469 set forth a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts, including the instantly claimed compound of formula (1).  Therefore, the claimed effects and physical properties, i.e. the reduction of a volatile organic compound in a polyurethane foam and wherein the volatile organic compound is reduced according to a linear function in accordance with the amount of compound represented by formula (1), would implicitly be achieved by a process employing all of the claimed steps and In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Additionally, with specific respect to instant Claims 1 and 5, the aforementioned claims of U.S. Patent No. 10,494,469 set forth adding the compound of formula (1) to the polyol composition prior to mixing with the isocyanate.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) The Office submits that, whether a quantity of compound of formula (1) is added with the polyol or after the polyol, the polyurethane foam produced in either case will contain the same quantity of this compound and presumably the same effect of reducing the volatile organic compound content of the foam.

Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that Muraoka et al. fails to teach or suggest an active step of adding a compound represented by formula (1) to the resin premix, as is now required in the independent claims.  With respect to independent Claims 1 and 5, it is acknowledged that the compound represented by formula (1) is used as a catalyst in the preparation of a polyol which is subsequently reacted with polyisocyanate to prepare the inventive foams.  However, additional polyols which do not contain catalyst residue of formula (1) may be used in the preparation of the foams.  For instance, Muraoka et al. provides a number of inventive examples in which the resin premix comprises polyol a or b which contain the catalyst residue of formula (1), as well as polymer polyol a which is prepared without such a catalyst (see Table 2).  It is recognized that Muraoka et al. does not teach adding the polyol a or b to the polymer polyol prior to combining with all of the other resin premix ingredients or adding polyol a or b after combining all resin premix ingredients other than the polyol.  However, the Office submits that providing the polymer polyol or a resin premix comprising the polymer polyol first and then providing/adding polyol a or b thereto corresponds to a simple change in the order of process steps.  It has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 
With respect to independent Claim 6, this claim is directed to resin premix composition.  As such, limitations directed to a method in which the resin premix composition is prepared and used – including a step of “adding” the compound of formula (1) to the resin premix - are not further limiting in so far as the resin premix composition itself is concerned.  
B) Applicant argues that, since the phosphazenium compound of Maruoka et al. is not added to the resin premix in the claimed invention, the amount of VOC reducing agent in the polyurethane cannot be prescisely adjusted.  The Office respectfully disagrees that Maruoka et al. does not teach an adding step for the reasons detailed above.  Furthermore, Maruoka et al. does teach varying the amount of the compound corresponding to instantly claimed Formula (I) such that a specified content thereof is achieved in the polyurethane foam (see, for example, Paragraphs 0097 - 0098).  This includes amounts which fall within the instantly claimed range, as detailed in the rejection of Claim 3 under 35 U.S.C. 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.